DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All restrictions heretofore presented in the prosecution of this case are withdrawn.
Applicant must elect from method/device and must elect a species for the displays and subspecies of the components as described below.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a device, classified in H01L 25/13.
II.	Claims 14-18, drawn to a method, classified in H01L 25/50.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. The device of Invention I can be made by building up the substrate, electrodes, LEDs and encapsulations by deposition and patterning processes while the method of Invention II requires at least three bonding steps of .

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed in the previous numbered section.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The disclosed embodiments relate to multiple distinct embodiments of display assemblies, multiple distinct embodiments of methods of making the display assemblies and multiple distinct embodiments of the LED components that are used to make the display assemblies. Applicant must choose an embodiment that agrees with the election of the method or device from section 4 of this rejection. 

For any election of a specific display species (species A-I) Applicant must elect which of the LED component sub-species (species J-O) geometries are to be pursued within the display election when compatible. Note that some display embodiments are described with specific LED component attributes and would not require a separate election of the LED component sub-species.

This application contains claims directed to the following patentably distinct species:
Display Assemblies

B. The embodiment of Figs. 3-4S, wherein Fig. 3 is the device and Figs. 4A-4S show the progression of a method to make the device of Fig. 3
C. The embodiment of Fig. 5 
D. The embodiment of Fig. 6 
E. The embodiment of Fig. 7 
F. The embodiment of Fig. 8 
G. The embodiment of Fig. 9 
H. The embodiment of Fig. 10 
I. The embodiment of Fig. 11 
Individual horizontal LED embodiments
J. The embodiment of Fig. 12 
K. The embodiment of Fig. 13 
L. The embodiment of Fig. 14 
M. The embodiment of Fig. 15 
N. The embodiment of Fig. 16 
O. The embodiment of Fig. 17 

The species are independent or distinct because 
Display Assemblies

B. The display and subsequent method of species B requires mounting three separately encapsulated LED chip parts, each having a pillar LED portion with a common electrode wrapping around an insulating portion 61 in which the LED is formed, the pillar LEDs  are directly bonded to bond pads patterned onto common electrodes in a printed circuit board.
C. The display of species C requires three separate LED chip parts, each having a substrate portion and a horizontal LED portion and separately encapsulated, mounted to a common PCB having unmarked TFT circuitry therein. The red-light emitting diode chip is made from a UV light emitting diode encapsulated by a wavelength conversion layer and a color filter. 
D. The display of species D requires three separate LED chip parts, each having a substrate portion and a horizontal LED portion, physically coupled by a common encapsulating layer wherein first and second LED chip parts are singly encapsulated by the coupling encapsulant. The red-light emitting diode chip is made from a UV light emitting diode encapsulated by a wavelength conversion layer and a color filter and is doubly encapsulated by the addition of the coupling encapsulant. 
E. The display of species E requires three separate LED chip parts, each having a horizontal LED portion and separately encapsulated, mounted on a single coupling substrate.

G. The display of species G requires mounting three separately encapsulated LED chip parts, each having a pillar LED portion with a common electrode wrapping around only a top and right side of an insulating portion 61 in which the LED is formed and having a separate substrate portion, to a printed circuit board having unmarked TFTs therein. The red-light emitting diode chip is made from a UV light emitting diode encapsulated by a wavelength conversion layer and a color filter. 
H. The display of species H requires mounting three LED chip parts, each having a pillar LED portion with a common electrode wrapping around only a top and right side of an insulating portion 61 in which the LED is formed and having a separate substrate portion, physically coupled by a common encapsulating layer. The red-light emitting diode chip is made from a UV light emitting diode encapsulated by a wavelength conversion layer and a color filter and is doubly encapsulated by the addition of the coupling encapsulant.
I. The display of species I requires mounting three LED chip parts, each having a pillar LED portion with a common electrode wrapping around only a top and right side of an insulating portion 61 in which the LED is formed and having a separate substrate portion, physically coupled by a common encapsulating layer. 

Individual horizontal LED embodiments

K. The LED chip part of species K requires a horizontal LED encapsulated in a transparent or translucent material and bonded to a single substrate part and additionally having a reflective portion on the sidewalls of the transparent material and the substrate part.
L. The LED chip part of species L requires a horizontal LED encapsulated in a wavelength conversion material and a color filter coating sidewalls and a top surface of the wavelength conversion material and sidewalls of the substrate portion. 
M. The LED chip part of species M requires a horizontal LED encapsulated in a wavelength conversion material and a color filter coating sidewalls and a top surface of the wavelength conversion material and sidewalls of the substrate portion. Additionally, a reflective portion is formed on the sidewalls of the color filter.  
N. The LED chip part of species N requires a pillar LED portion encapsulated in a transparent or translucent material and bonded to a single substrate part. The pillar LED portion has a common electrode wrapping around only a top and right side of an insulating portion 61 in which the LED is formed.
O. The LED chip part of species O requires a pillar LED portion encapsulated in a transparent or translucent material and bonded to a single substrate part. The pillar LED portion has a common electrode wrapping around only a top and right side of an insulating portion 61 in which the LED is formed. Additionally, a reflective portion is formed on the sidewalls of the transparent material and the substrate part.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 appears generic to both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812